Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Midas Medici Group Holdings, Inc. f/k/a Mondo Acquisition I, Inc.(the “Company”) on Form 10-K/Afor the period ended December 31, 2008as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Nana Baffour, CEO and Co-Executive Chairman of the Company, certify, pursuant to 18 U.S.C. section 1350 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Company Name October 6, 2009 By: /s/Nana Baffour CEO & Co-Executive Chairman (Principal Executive Officer and Principal Financial Officer)
